DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2021 has been entered.

Response to Arguments
Applicant’s arguments are hereby acknowledged, but no new issues were raised apart from the introduction of new claims, which are being addressed below.
Claim interpretation is maintained.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “storage unit”, “a unit”, “selection unit”, and “display unit” in claims 1 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13, 17-18, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwashita (US 2019/0097993) in view of Boone (US 10,129,499).
(1) regarding claim 10:
Iwashita ‘993 discloses an information processing apparatus (10 and 30 in Fig. 1, and paragraphs [0034] and [0039], where device 30 could be an information processing apparatus and it’s connection to network device 10 is being considered as performing as a single device since no IP address is needed for communication and the network device 10 is treated as a hub or LAN switch) comprising: 
a plurality of network interfaces (paragraph [0032], where a plurality of network interfaces are part of the device controlled interfaces); 
a storage unit configured to store a plurality of pieces of different network -3-Amendment for Application No.: 16/847,430 Attorney Docket: 10188378US02 information (paragraph [0065], [0087], and [0091], where information about networks could be stored for future use); and 
one or more controllers (paragraph [0088], where the controller 17, performs multiple operations of the device) configured to function as: 
a unit configured to select network information corresponding to login ID used for the current login from among the stored plurality of pieces of network information (Fig. 10 
a unit configured to output information corresponding to the selected network information (paragraph [0124], where an authentication success message is displayed to the user, along with the server that is going to be used for communication, which is attached to the network selection, thus the outputted information is information about the network as much as information about the server that the device is connected to).
Iwashita ‘993 discloses all the subject matter as described above except a storage unit configured to store a plurality of pieces of different network -3-Amendment for Application No.: 16/847,430 Attorney Docket: 10188378US02 information respectively assigned to the plurality of network interfaces;
However, Boone ‘499 teaches a storage unit configured to store a plurality of pieces of different network -3-Amendment for Application No.: 16/847,430Attorney Docket: 10188378US02information respectively assigned to the plurality of network interfaces (column 3, lines 37-52, where different pieces of network information including network passwords and SSID are being stored for use by the system later on);
Having a system of Boone ‘499 reference and then given the well-established teaching of Iwashita ‘993 reference, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Iwashita ‘993 to include the limitations as taught by Boone ‘499 because the device may detect the SSID of the network and hash the detected SSID. If the hash matches a previously stored hash, an encryption key may be generated from the SSID and the encryption key can be used to decrypt the password associated with the matching hash. Without knowledge of the SSID, an attacker who gains access to the device will generally 

(2) regarding claim 11:
Iwashita ‘993 discloses all the subject matter as described above except wherein the network information includes at least a service set identifier (SSID) of an access point, a password, and a unique identifier of the network interface.
However, Boone ‘499 teaches wherein the network information includes at least a service set identifier (SSID) of an access point (column 3, lines 37-42), a password (column 3, lines 37-42), and a unique identifier of the network interface (column 11, lines 1-16, where a MAC address is part of the network information corresponding to a particular Access Point (AP)).
Having a system of Boone ‘499 reference and then given the well-established teaching of Iwashita ‘993 reference, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Iwashita ‘993 to include the limitations as taught by Boone ‘499 because the device may detect the SSID of the network and hash the detected SSID. If the hash matches a previously stored hash, an encryption key may be generated from the SSID and the encryption key can be used to decrypt the password associated with the matching hash. Without knowledge of the SSID, an attacker who gains access to the device will generally not be able to recover the password from the hashed SSID and the encrypted password (column 3, lines 53-63), thus making the system security more robust.


Iwashita ‘993 discloses all the subject matter as described above except wherein the unique identifier of the network interface is an Internet Protocol (IP) address or a media access control (MAC) address.
However, Boone ‘499 teaches wherein the unique identifier of the network interface is an Internet Protocol (IP) address or a media access control (MAC) address (column 11, lines 1-16, where a MAC address is part of the network information corresponding to a particular Access Point (AP)).
Having a system of Boone ‘499 reference and then given the well-established teaching of Iwashita ‘993 reference, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Iwashita ‘993 to include the limitations as taught by Boone ‘499 because the device may detect the SSID of the network and hash the detected SSID. If the hash matches a previously stored hash, an encryption key may be generated from the SSID and the encryption key can be used to decrypt the password associated with the matching hash. Without knowledge of the SSID, an attacker who gains access to the device will generally not be able to recover the password from the hashed SSID and the encrypted password (column 3, lines 53-63), thus making the system security more robust.

(4) regarding claim 13:
Iwashita ‘993 further discloses wherein the outputted information is outputted as display information displayed on a display (paragraph [0124], where an authentication success message is displayed to the user, along with the server that is going to be used 

(5) regarding claim 17:
Iwashita ‘993 further discloses wherein the one or more controllers are configured to further function as a unit configured to receive data transmitted from an external apparatus via a communication established based on the selected network information (paragraph [0058]-[0060], where data from the external devices accessed with the selected network is obtained).

(6) regarding claim 18:
Iwashita ‘993 further discloses wherein printing is executed using the received data (paragraph [0069], where the data received could be used for printing services).

(7) regarding claim 20:
Iwashita ‘993 further discloses wherein the one or more controllers are further configured to establish communication with an external apparatus according to the selected network information (paragraph [0058]-[0060], where data from the external devices accessed with the selected network is obtained),
Iwashita ‘993 discloses all the subject matter as described above except wherein the established communication is wireless communication without any apparatuses between the information processing apparatus and the external apparatus.

Having a system of Boone ‘499 reference and then given the well-established teaching of Iwashita ‘993 reference, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Iwashita ‘993 to include the limitations as taught by Boone ‘499 because the device may detect the SSID of the network and hash the detected SSID. If the hash matches a previously stored hash, an encryption key may be generated from the SSID and the encryption key can be used to decrypt the password associated with the matching hash. Without knowledge of the SSID, an attacker who gains access to the device will generally not be able to recover the password from the hashed SSID and the encrypted password (column 3, lines 53-63), thus making the system security more robust.

(8) regarding claim 21:
Iwashita ‘993 discloses all the subject matter as described above except wherein the outputted information is outputted via a near field communication (NFC) unit.
However, Boone ‘499 teaches wherein the outputted information is outputted via a near field communication (NFC) unit (column 5, lines 46-59, where NFC is a kind of 
Having a system of Boone ‘499 reference and then given the well-established teaching of Iwashita ‘993 reference, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Iwashita ‘993 to include the limitations as taught by Boone ‘499 because the device may detect the SSID of the network and hash the detected SSID. If the hash matches a previously stored hash, an encryption key may be generated from the SSID and the encryption key can be used to decrypt the password associated with the matching hash. Without knowledge of the SSID, an attacker who gains access to the device will generally not be able to recover the password from the hashed SSID and the encrypted password (column 3, lines 53-63), thus making the system security more robust.

(9) regarding claim 22:
Iwashita ‘993 discloses all the subject matter as described above except wherein the outputted information is outputted via a Bluetooth® Low Energy unit.
However, Boone ‘499 teaches wherein the outputted information is outputted via a Bluetooth® Low Energy unit (column 5, lines 46-59, where Bluetooth is a kind of wireless port that would be use for input/output of information from and to the information processing device).
Having a system of Boone ‘499 reference and then given the well-established teaching of Iwashita ‘993 reference, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system .

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
A. Claims 1-9 are directed to information processing apparatus. Claim 1 identifies the uniquely distinct features of “a selection unit configured to select, as network information to be displayed as a two-dimensional code, at least one network information corresponding to the identified user from among the stored plurality of pieces of network information; and a display unit configured to display the selected network information on the display as the two-dimensional code”. The closest prior art Ichiyama et al. (US 2017/0085744) teaches image forming system includes an image forming apparatus and a communication terminal. When it is detected that an operation is being performed onto an input unit of the image forming apparatus while the image forming apparatus is connected to the communication terminal, the image forming apparatus is configured to perform a first notification to notify the communication terminal that an operation is being performed onto the input unit. When the image forming apparatus performs the first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 14-16, 19 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
A. Claim 14 discloses the unique and distinct limitations of “wherein the displayed information is a two-dimensional code”, either alone or in combination, the applied prior art does not teach the claimed subject matter. Claim 15 depends on claim 14, therefore a similar analysis applies.
B. Claim 16 discloses the unique and distinct limitations of “wherein each of the stored plurality of pieces of network information is assigned to at least one group from among a plurality of different groups, and wherein the unit configured to select network information corresponding to the login ID identifies a group corresponding to the login ID from among the plurality of groups and selects the network information assigned to the identified group as the -4-Amendment for Application No.: 16/847,430 Attorney Docket: 10188378US02 network information to be displayed” either alone or in combination, the applied prior art does not teach the claimed subject matter. 
wherein a correspondence relationship between the login ID and the network information is changed by an administrator”, either alone or in combination, the applied prior art does not teach the claimed subject matter. 
D. Claim 23 discloses the unique and distinct limitations of “wherein, in a case where a plurality of pieces of network information corresponds to the login ID, network information to be written to a memory unit of a near field communication (NFC) unit or a memory unit of a Bluetooth® Low Energy unit is selected”, either alone or in combination, the applied prior art does not teach the claimed subject matter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678.  The examiner can normally be reached on Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LENNIN R RODRIGUEZGONZALEZ/            Primary Examiner, Art Unit 2675